Citation Nr: 1134822	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-27 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for the period prior to July 30, 2008. 

2.  Entitlement to a rating in excess of 70 percent for PTSD, for the period from July 30, 2008. 

3.  Entitlement to an effective date prior to July 30, 2008 for a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robin M. Webb, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the RO in Wichita, Kansas.

In May 2008, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record. 

In a decision dated in September 2008, the Board denied the appeal for an initial rating in excess of 30 percent for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and in August 2009, the Court granted a joint motion for remand for further development.  In compliance with the joint motion for remand, in May 2010, the Board remanded the claim for further development.  The case is now ready for further disposition. 


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas; however, total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation or own name, has not been demonstrated.

2.  As the schedular criteria for TDIU have been met as of June 1, 2006, and the evidence demonstrates unemployment since December 2001, the Board finds that the evidence supports an earlier effective date of TDIU as June 1, 2006, the date of the Veteran's claim for service connection of PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD, for the period prior to July 30, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for an effective date of June 1, 2006 for the grant of TDIU have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(r), 3.155, 3.350, 3.351, 3.352, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  The Federal Circuit and the U.S. Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Therefore, no further notice is needed under VCAA regarding the claim for a higher initial rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records as well as all pertinent VA outpatient treatment reports.  Further, the Veteran submitted personal statements and other evidence in pursuit of his claims.  He also provided oral testimony before the undersigned.  Neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Board observes that while the Veteran was afforded a VA examination in October 2006, the examination was found to be inadequate by the August 2009 joint motion for remand.  Therefore, the Board finds that the report is not an adequate report on which a decision may be based.  

Next, the Veteran was afforded a VA examination in June 2010, which was ordered by direction of the May 2010 Board remand.  The Board finds that the June 2010 VA examination and January 2011 addendum opinion substantially complied with the Remand and are adequate reports upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

The Board recognizes that the Veteran's last VA examination is now over a year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD disability since the June 2010 VA examination.  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating Claims for PTSD

In the present case, the Veteran seeks an initial rating in excess of 50 percent for the period prior to July 30, 2008 and a 70 percent rating for the period since July 30, 2008.  Specifically, he contends that there is no real demarcation in his symptoms and that he is entitled to the highest rating for the entire period on appeal. 


Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2010), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In the present case, entitlement to service connection for PTSD was granted in an October 2006 rating decision.  The RO assigned an initial 30 percent rating, effective in June 2006, the date of the Veteran's claim.  The Veteran appealed the decision indicating that a higher rating should have been awarded.  Following the procedural history outlined above, VA reevaluated the claim in February 2011 and determined that the rating should be increased to 50 percent disabling prior to July 30, 2008, the date of an outpatient treatment record where objective evidence of applicable symptomatology was noted.  A 70 percent rating was assigned for PTSD from July 30, 2008.  As these staged ratings were not increased to 100 percent disabling, the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  

In addition to a PTSD diagnosis, the Board acknowledges that the Veteran has also been diagnosed with major depressive disorder and a gradual onset of dementia.  Notably, the evidence indicates that the Veteran's alcohol consumption  possibly contributed to a gradual onset of dementia.  [Emphasis added].  See January 2011 VA examiner's addendum opinion.  The Veteran contends that any alcohol abuse on his part is due to the need to self-medicate his PTSD, and his nightmares in particular.  However, the January 2011 VA examiner indicated that when he interviewed the Veteran in June 2010, the Veteran could not explain what he meant when he reported that he drank to self-medicate.  The examiner also indicated that the Veteran's drinking was also influenced by his wife's alcoholism before she died.  

The Board acknowledges that under 38 U.S.C.A. § 1110, "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs."  VA regulation defines the frequent use of drugs to the point of addiction as willful misconduct, but also notes that "where the use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin."  38 C.F.R. § 3.301(c)(3) (2010).  However, the U.S. Court of Appeals for the Federal Circuit has held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed.Cir.2001).  

Any question as to the etiology of the Veteran's alcohol dependence is not relevant at this time.  Notably, as the evidence does not definitively separate the symptoms that resulted from the Veteran's alcohol dependence and the symptoms related to his service-connected PTSD, the Board has resolved any doubt in the Veteran's favor and attributed his dementia symptoms to his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to service-connected condition).  

For all periods on appeal, the Veteran's PTSD disability has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

A 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the Court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnose PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51-60 illustrates moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or co-workers).  Id.  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the present case, the Board finds that the Veteran's PTSD disability symptomatology more nearly approximates the severity of occupational and social impairment contemplated for a 70 percent rating, for both periods on appeal, under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  38 C.F.R. § 4.7 (2010).  As is shown below, his symptoms were actually worse prior to July 30, 2008 and therefore, the Board finds his disability more nearly approximates the 70 percent disability rating for that period.  A rating in excess of 70 percent is not warranted, however. 

As noted above, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

Regarding obsessional rituals that interfere with routine activities, the evidence does not demonstrate specific obsessive rituals.  However, in September 2007, his VA psychiatrist indicated that a prescription should be ordered for possible hallucinations and obsessive compulsive disorder.  The VA psychiatrist also described the Veteran as obsessive and worried.  His obsessive nature was noted to his hinder his ability to effectively communicate a story.  Similar reports were made in October 2007 and January 2008 mental health assessments.  

Regarding the Veteran's speech, his speech was described as tangential in September 2007.  A VA outpatient treatment record dated in October 2007 similarly indicated that the Veteran had difficulty finding words and completing his train of thought.  A January 2008 VA outpatient treatment record indicated that his speech was circumstantial and that the point of his story gets lost.  Further, an April 2008 VA outpatient treatment record indicated that his speech was pressured and circumstantial.  However, the June 2010 VA examination report indicated that his speech was unremarkable, albeit hesitant and slow. 

Regarding near continuous panic or depression, nightly nightmares were reported during a May 2006 VA in-patient treatment stay for psychiatric treatment.  In September 2007, he reported frequent flashbacks.  The June 2010 VA examination report indicated that he still had nightmares and flashbacks on a monthly basis.  Specifically, the June 2010 VA examination report indicated that the Veteran had no panic attacks; however it was noted that he experienced anxiety quickly and frequently.  In fact, the June 2010 VA examiner noted that the Veteran demonstrated a quick onset of anxiety during the examination while he was discussing his current symptoms.    

Regarding impaired impulse control, a June 2005 VA outpatient treatment record indicated that the Veteran attempted to get into a physical altercation with his brother-in-law following a heated conversation about the war at the time and the military.  His brother-in-law called the police and the Veteran was charged with having threatened his brother-in-law's life.  Witnesses reported him making a statement to that affect that he reportedly did not remember saying.  An October 2005 VA outpatient treatment record indicated that the Veteran went to jail for menacing.  A June 2006 VA outpatient treatment record indicated that in 2001 he was charged with a DUI and assault, and in 2005, he spent six months in jail for felony assault.  Further, a VA outpatient treatment record dated in July 2006 indicated that he had a restraining order against him.  The June 2010 VA examination report, however, indicated that the Veteran had good impulse control and no current episodes of violence.  

Regarding neglect of personal appearance and hygiene, VA outpatient treatment records dated in May 2005 VA outpatient treatment record indicated that he had an untrimmed beard and long hair.  Further, VA outpatient treatment records dated in June 2006, October 2006, January 2007 and April 2007 indicate that the Veteran had a disheveled appearance.  However, the June 2010 VA examination report indicated that he appeared clean and casually dressed. 

Regarding difficulty in adapting to stressful circumstances (including work or a work-like setting), in July 2008, his VA psychiatrist opined that he was unemployable due to his PTSD.  He explained that the Veteran may have dementia due to his alcoholism, but that a diagnosis of dementia and supposition as to its causes were beyond the scope of the opinion.  He added that the Veteran's possible dementia and alcohol abuse played a role in his unemployment.  However, in the January 2011 addendum opinion, the June 2010 VA examiner explained that the Veteran's PTSD symptoms were an equal contributing factor to his unemployment.   The Board has therefore attributed all of the Veteran's psychiatric symptoms to his service-connected PTSD.    

Regarding memory loss, the evidence demonstrates some memory loss but not memory loss for names of close relatives, own occupation or own name.  Specifically, a VA outpatient treatment record dated in October 2008 indicated that the Veteran has problems maintaining attention.  A January 2009 VA outpatient treatment record indicated that he has concentration problems including significant problems completing tasks without much assistance or reminders.  The January 2009 VA outpatient treatment record as well as a January 2010 VA outpatient treatment record, indicated that he struggled with being easily distracted.   

Finally, regarding maintaining and establishing relationships, the evidence does not demonstrate an inability to establish and maintain relationships even though the evidence demonstrates difficulty establishing and maintaining relationships.  Specifically, the Veteran testified before the Board in May 2008 that he avoids people.  Further, he reported at the June 2010 VA examination that he isolates himself and does not keep in touch with his family and the examiner noted that the Veteran had an inability to have loving feelings.  In contrast, a January 2008 VA outpatient treatment record reveals that he reported that he was involved in a romantic relationship, although he denied any romantic relationships at his hearing before the Board.  T. page 5.  Further, in his hearing before the Board, he testified that he had a good friend.  T. page 9.  He also testified that he had a good relationship with his children.  T. page 7.  There is no question that the Veteran has had difficulty establishing and maintaining relationships throughout both periods on appeal.  However, total social impairment is simply not demonstrated.

The evidence also demonstrates other symptoms listed that support disability ratings less than 70 percent, including impaired judgment, restricted range of affect, difficulty falling or staying asleep, irritable outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The evidence has not demonstrated suicidal ideations, obsessional routines, or spatial disorientation.  Nevertheless, the Board finds that the evidence more nearly approximates the criteria for the 70 percent disability rating for the entire appeal period.

Regarding a 100 percent schedular rating, the Board finds that the Veteran's PTSD symptoms do not more nearly approximate the criteria for the next-higher 100 percent evaluation.  As noted above, a 100 percent rating for PTSD is warranted when there is total occupational AND social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  [Emphasis added].

While the evidence at present demonstrates that the Veteran is unemployable (i.e., total occupational impairment), the evidence does not demonstrate total social impairment.  Further, although the evidence demonstrates hallucinations, the Board finds that the evidence of record does not support any of the other factors listed in support of a 100 percent rating.  Moreover, the Veteran has been granted a TDIU due to his unemployability and, as is shown below, the Board has granted an earlier effective date for the TDIU. 

With respect to hallucinations, a January 2007 VA outpatient treatment record indicates that the Veteran saw shadows in his room when he woke in the middle of the night with nightmares.  Additionally, in September 2007 VA outpatient treatment record indicated that he reported that he saw pants in his room and could not be sure that they were not moving.  He also reported that at night, he believes he sees wild animals in his room.  He also reported that he saw his deceased father.  However, the June 2010 VA examination report indicated that the Veteran did not report any hallucinations.  

Further, the Veteran reported to the June 2010 VA examiner that he had no ongoing problems with his activities of daily living or taking care of his home.   

Consideration has also been given to the Veteran's GAF scores that have ranged from 46 to 55 during the appeal period.  These scores fall in the moderate to severe range, which corresponds to the Veteran's symptomatology falling in the criteria for a 70 percent rating according to Diagnostic Code 9411.  Thus, GAF scores in that range contemplate moderate to severe symptomatology but not total impairment in social and occupational functioning.  Thus, in addition to the specific symptomatology discussed above, the Board finds that the reported GAF scores do not support the assignment of a 100 percent schedular rating during either time period on appeal.

In fact, a review of the evidence indicates that his symptoms improved throughout the periods on appeal, however the June 2010 VA examiner attributed the Veteran's improvement to medical intervention.  The June 2010 VA examiner opined that the Veteran's symptoms exhibited a significant (moderate) level of functional impairment, including on his ability to work.  Based on the foregoing discussion, the Board finds that Veteran's PTSD symptoms more nearly approximate the rating criteria for a 70 percent rating.  The Board fully recognizes the effect the Veteran's PTSD has on his ability to work.  Such is recognized in the assigned TDIU.  However, as discussed, the criteria for a 100 percent schedular, to include total social impairment, are a simply not met.

Regarding both periods on appeal, in considering whether the Veteran is entitled to a higher disability rating, the Board has also carefully considered his statements asserting that his disability is more severe than currently characterized.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the Board acknowledges his belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity.  Therefore, the Board finds the medical findings, which directly address the criteria under which the service-connected disability is evaluated, to be more probative than the Veteran's lay assessment of the severity of his PTSD.

For all the foregoing reasons, the Board finds that the Veteran's claim for entitlement to a rating in excess of 50 percent for PTSD for the period prior to July 30, 2008, is granted to 70 percent disabling.  The assignment of a schedular rating in excess of 70 percent for PTSD must be denied.  Both medical and lay evidence fail to support the assignment of a higher (100 percent) rating.  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against the claim for a rating in excess of 70 percent throughout the appeal period, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) (2010).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his PTSD could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned ratings adequately describe the severity of the Veteran's symptoms for this disability during the periods on appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

Earlier Effective Date

In the case of a claim for TDIU, the claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  

Generally, the effective date of a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2010).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).


Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2010).  Further, VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim of service connection has already been allowed.  38 C.F.R. § 3.157 (2010).  "Application" is not defined in the statute; however, regulations consider "claim" and "application" as equivalent and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999). The U.S. Federal Circuit Court of Appeals, in Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), noted that for purposes of establishing the requirements and procedures for seeking veterans benefits, a claim, whether formal or informal, must be in writing in order to be considered a "claim" or "application" for benefits.  The Court also pointed out that all that was required was that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department" and "identify the benefits sought."

A claim for a TDIU is, in essence, a claim for an increased rating and vice versa. Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Any claim for an increased rating is also a claim for a 100 percent evaluation under the Rating Schedule.  See, e.g., AB v. Brown, 6 Vet. App. 35 (1993).

Further, the Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more. 38 C.F.R. § 4.16(a).  

In the present case, the Veteran initially filed a claim for PTSD in June 2006.  He was granted service connection for PTSD and appealed his initial rating.  Following the procedural history outlined above, in February 2011, his disability rating was increased to 50 percent prior to July 30, 2008 and increased to 70 percent from July 30, 2008.  He was also granted a TDIU in February 2011, effective in July 2008, when the Veteran's disability rating reached the schedular requirements for TDIU.   

As the Board has granted an increased initial rating to 70 percent, effective June 1, 2006, the date of his claim for service-connection of PTSD, the evidence supports a finding that the Veteran met the scheduler requirements for a TDIU as of June 1, 2006.  The evidence also shows that he has been unemployed since 2001.  

Indeed, the Veteran had been claiming service connection for PTSD, and claiming to be unemployable due to PTSD, since June 2006.  The Veteran seeks an effective date earlier than July 30, 2008 for TDIU.  

Notably, in his notice of disagreement, he claimed to be unemployable.  As stated above, when a claimant files evidence of unemployability along with an appeal of an initial disability rating, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, in this case, his claim for TDIU will be considered to have been received as part and parcel with his claim for service connection of PTSD, in June 2006.  

Here, the Veteran has been continuously pursuing his claims for service connection, and the highest ratings assignable, since June 1, 2006.  He has also been claiming unemployability as a result of his disability since that time.  Thus, resolving all doubt in his favor, and in light of the holding in Rice, the Board finds that the Veteran has essentially been seeking entitlement to a TDIU since June 1, 2006, and that he ultimately met the schedular criteria for award of a TDIU at that time.  An effective date of June 1, 2006 for the award of a TDIU is therefore warranted.

There is no basis to assigning an effective date earlier than June 1, 2006 for the award of TDIU.  Although the Veteran has been unemployed since 2001, the fact remains that there is no evidence that the Veteran filed a claim for compensation earlier than June 1, 2006.  The first correspondence received from the Veteran with respect to his PTSD disability is dated June 1, 2006.  The Veteran does not contend otherwise.  Put another way, there is simply no actual basis for an earlier effective date.  

As the Board has found that the Veteran is entitled to a 70 percent disability rating from June 1, 2006, the Veteran's claim for an effective date for TDIU prior to July 30, 2008, is granted. 






(CONTINUED NEXT PAGE)




ORDER


An initial rating in of 70 percent for PTSD for the period prior to July 30, 2008, is granted, subject to the law and regulations governing the award of monetary benefits.

A rating in excess of 70 percent for PTSD is denied. 

Entitlement to an effective date of June 1, 2006 for the establishment of TDIU is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


